           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JOHNATHAN PINNEY
#173141                                                    PLAINTIFF

v.                       No. 4:19-cv-138-DPM

CHRIS WARING, Lieutenant,
Fairfield Bay Police Department;
CHAD BROWN, State's Attorney;
FOSTER, Van Buren County Judiciary;
MARK RODDENBERRY, Sergeant,
Fairfield Bay Police Department;
DALLAS CLARK, Code Enforcement
Officer, Fairfield Bay; LUCAS
EMBERTON, Sheriff, Van Buren County;
and CATHY HERSMAN, Fairfield
Bay Community Club                                      DEFENDANTS


                                 ORDER
     1. Pinney's motion for a writ of habeas corpus, NQ 44, is denied.
Pinney can't get habeas relief in this § 1983 lawsuit; he must file a
separate habeas corpus action if he wants to challenge his incarceration.
Preiser v. Rodriguez, 411 U.S. 475,500 (1973).
     2. This case is stayed pending the final disposition of Pinney' s
state criminal case. Pinney' s embedded motion to consolidate his cases,
NQ 44 at 2, is therefore denied without prejudice. This case must remain
on hold.
So Ordered.




              -2-
